EXHIBIT 10.1

EMPLOYMENT AGREEMENT

          This Employment Agreement (this “Agreement”) is entered into as of
August 14, 2007, between Whitehall Jewelers, Inc., a Delaware corporation (the
“Company”), and Peter Michielutti (the “Executive”).

          WHEREAS, the Company desires to employ the Executive to serve as
Executive Vice President, Chief Financial Officer and Treasurer for the Company,
and the Executive desires to be employed by the Company, upon the terms and
subject to the conditions set forth herein.

          NOW, THEREFORE, in consideration of the premises and the mutual
agreements contained herein, the Company and the Executive hereby agree as
follows:

          1.   Employment. Subject to Executive’s satisfactory completion of all
of the Company’s pre-employment requirements, the Company hereby agrees to
employ the Executive and the Executive hereby agrees to be employed by the
Company upon the terms and subject to the conditions contained in this
Agreement. The term of employment of the Executive by the Company pursuant to
this Agreement shall commence on or before August 20, 2007 (the actual first day
of work being the “Effective Date”) and shall end on the first annual
anniversary of the Effective Date (such date or any successive date to which the
term thereof has been extended pursuant to the succeeding sentence, the
“Expiration Date”). Such term shall be automatically extended for successive
one-year periods unless either the Executive or the Company gives notice that
such term shall not be so extended no later than 60 days prior to the then
current Expiration Date or unless earlier terminated pursuant to Section 4
hereof. The term of employment as prescribed in the preceding sentence is
hereinafter called the “Employment Period”. From and after the end of the
Employment Period, unless earlier terminated hereunder, the Executive’s
employment with the Company shall be at will, not for any specified term and
without any payment guarantees, and either the Executive or the Company may
terminate the employment relationship at any time.

          2.   Position and Duties.

          (a) The Company shall employ the Executive during the Employment
Period as its Executive Vice President, Chief Financial Officer and Treasurer.
During the Employment Period, the Executive shall perform faithfully and loyally
and to the best of the Executive’s abilities the duties assigned to the
Executive hereunder and shall devote the Executive’s full business time,
attention and effort to the affairs of the Company and its subsidiaries and
shall use the Executive’s reasonable best efforts to promote the interests of
the Company and its subsidiaries. The Executive may engage in charitable, civic
or community activities and, with the prior approval of the Board of Directors
(the “Board”), which may be granted or denied in its sole discretion, may serve
as a director (but not a lead director) of any other business corporation,
provided that such activities or service do not interfere with the Executive’s
duties hereunder or violate the terms of any of the covenants contained in
Sections 6, 7 or 8 hereof.

          (b) Responsibilities. Subject to the powers, authority and
responsibilities vested in the Board, the Chairman of the Board and duly
constituted committees of the Board, the President and the Chief Executive
Officer, the Executive shall have the authority and responsibility as the
Executive Vice President, Chief Financial Officer and Treasurer. The Executive
shall also perform such other duties (not inconsistent with the position of
Executive Vice President, Chief Financial Officer and Treasurer) on behalf of
the Company and its subsidiaries as may from time to be authorized by the Board,
the Chairman, the Chief Executive

--------------------------------------------------------------------------------




Officer or the President. Executive will not issue any communication, written or
otherwise, that disparages, criticizes or otherwise reflects adversely or
encourages any adverse action against the Company or the individual or entities
that are owners, stockholders, agents, directors, officers, employees,
representatives, attorneys, divisions, parents, subsidiaries, predecessors,
successors or assigns of the Company.

          3.   Compensation.

           (a) Base Salary. During the Employment Period, the Company shall pay
to the Executive a base salary at the rate of not less than $325,000 per annum
(“Base Salary”), payable in accordance with the Company’s executive payroll
policy. Such Base Salary shall be reviewed from time to time and shall be
subject to such increases, if any, as determined by the Compensation Committee
of the Board (the “Compensation Committee”).

           (b) Annual Bonus. The Executive shall be eligible to participate in
the Company’s Management Cash Bonus Plan or other annual cash bonus plan made
available to elected officers of the Company generally (“Annual Bonus”) with
target bonus opportunity which shall be no less than 35% of annual base salary
(contingent upon the Company meeting certain performance criteria set by the
Board of Directors (the “Board”)) provided, that, the minimum Annual Bonus that
Executive shall receive for the fiscal year ended February 2, 2008 shall be no
less than $30,000.

          (c) Equity-Based Compensation. Pursuant to the terms of the BTHC VII,
Inc. (“BTHC”) equity compensation plan (the “Plan”), the Company shall arrange
for a grant to the Executive (the date of grant being referred to herein as the
“Grant Date”), of 500,000 stock options (the “Options”) of common stock of BTHC
(“Common Stock”) with a per share exercise price equal to the fair market of the
Common Stock as of the Grant Date. Such grant to be memorialized in an option
agreement (the “Option Agreement”) to be executed between BTHC and the
Executive. The fair market value of a share of Common Stock shall be determined
in accordance with the terms of the Plan; provided, however, such determination
shall be made in a manner consistent with Section 409A of the Internal Revenue
Code, as amended (the “Code”), and official guidance thereunder (“FMV”).

          (1) Vesting. The Options shall vest over a forty-eight (48) month
period with the first one-eighth (1/8) of the Options vesting on the six (6)
month anniversary of the Grant Date and an additional one-forty-eighth (1/48) of
the Options vesting on each subsequent monthly anniversary of the Grant Date
(until such Options are fully vested); provided, that, the Executive is
continuously employed with the Company during such vesting period.
Notwithstanding the foregoing sentence, if the Executive is employed by the
Company immediately prior to the consummation of a Change of Control (as defined
below), all unvested Options shall immediately vest upon consummation of such
Change of Control. At such time as the Executive’s employment with the Company
terminates, all unvested Options shall cease to be subject to the aforementioned
vesting schedule (and the accelerated vesting schedule set forth in Section
3(c)(4) and shall be forfeited by the Executive. Upon termination of the
Executive’s employment with the Company or the voluntary resignation by the
Executive, any vested Options shall remain exercisable for a period of ninety
(90) days after the date of termination or resignation, except in the case of a
termination for Cause (as defined in Section 4(c)(ii)), in which event any
vested and unexercised

--------------------------------------------------------------------------------




Options shall immediately be forfeited and canceled upon the Executive’s
termination for Cause. Notwithstanding anything to the contrary, upon any
termination of the Executive’s employment or any resignation by Executive, any
and all unvested Options shall immediately be forfeited and canceled.

          (2) Repurchase. Any shares of stock held by the Executive from the
exercise of the Options shall be re-purchasable by the Company or BTHC, at its
option, within the 120-day period following the termination of, or the voluntary
resignation by the Executive of, the Executive’s employment, at (i) 80% of the
FMV on the date of repurchase if such termination is for Cause or due to the
Executive’s voluntary resignation of his employment with the Company, or (ii)
100% of FMV on the date of repurchase if such termination is for a reason other
than for Cause or the Executive’s voluntary resignation of his employment with
the Company. In the case of clauses (i) and (ii) above, repurchases shall be
made according to the following terms: the repurchase price will be paid by the
Company or BTHC over a 2-year period in equal installments on the first day of
each calendar quarter following the repurchase closing; provided, however,
payments may be deferred to the extent required to avoid any penalty tax imposed
under Section 409A of the Code. The Options shall be subject to such other terms
and conditions as are set forth in the Option Agreement.

         (3) Change in Control. A “Change of Control” shall mean (i) any Person
(as such term is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended, (or any successor section thereto)) or group,
other than affiliates of Prentice Capital Management, LP, becomes the beneficial
owner of 50% or more of the outstanding Common Stock of BTHC; (ii) the sale,
lease, transfer, conveyance or other disposition in one or a series of related
transactions, of all or substantially all of the assets of BTHC; or (iii) the
consummation of: (x) a merger, consolidation or reorganization (a “Merger”) as a
result of which the individuals and entities who were the respective beneficial
owners of the Common Stock of BTHC immediately before such Merger do not
beneficially own, immediately after such Merger, directly or indirectly, more
than 50% of the Common Stock of BTHC resulting from such Merger (or its parent
corporation), or (y) a plan relating to the liquidation of BTHC.

In the discretion of the Board or a committee thereof, Executive shall be
eligible to participate in further equity awards commensurate with his position
with the Company and on terms thereof substantially similar to those of the
Company’s other senior executives.

          (d) Other Benefits. During the Employment Period, the Executive shall
be entitled to participate in the Company’s employee benefit plans generally
available to executives of the Company (such benefits being hereinafter referred
to as the “Employee Benefits”). The Executive shall be entitled to take time off
for vacation or illness in accordance with the Company’s policy for executives
and to receive all other fringe benefits as are from time to time made generally
available to executives of the Company

--------------------------------------------------------------------------------




          (e) Temporary Living Expenses. The Executive shall be entitled to
payment of reasonable hotel or apartment accommodations until Executive’s
relocation to the Chicago metropolitan area (not to exceed 60 days).

          (f) Signing Bonus. Within ten (10) business days following the
Effective Date, the Company shall pay to the Executive a one-time, lump-sum
payment in the amount of $38,850. In the event Executive voluntarily terminates
his employment or is terminated for Cause prior to the first anniversary of the
Effective Date, Executive shall be required to repay a pro-rata portion based on
months remaining to have been worked in the first year any relocation expenses
previously paid by the Company.

          (g) Expense Reimbursement. During the Employment Period, the Company
shall reimburse the Executive, in accordance with the Company’s policies and
procedures, for all proper expenses incurred by the Executive in the performance
of the Executive’s duties hereunder.

          (h) Right to Change Plans. Nothing in this Agreement shall be
construed to limit, condition or otherwise encumber the rights of the Company to
amend, discontinue, substitute or maintain any benefit plan, program or
perquisite, and no such amendment, discontinuance, substitution or maintenance
or failure to maintain any benefit plan, program or perquisite shall be
construed as a breach of this Agreement.

          4.   Termination.

          (a) Death. Upon the death of the Executive, this Agreement shall
automatically terminate and all rights of the Executive and the Executive’s
heirs, executors and administrators to compensation and other benefits under
this Agreement shall cease immediately, except that the Executive’s heirs,
executors or administrators, as the case may be, shall be entitled to:

          (i) accrued Base Salary through and including the Executive’s date of
death;

          (ii) other Employee Benefits to which the Executive was entitled on
the date of death in accordance with the terms of the plans and programs of the
Company.

          (b) Disability. The Company may, at its option, terminate this
Agreement upon written notice to the Executive if the Executive, because of
physical or mental incapacity or disability, fails to perform the essential
functions of the Executive’s position, with or without reasonable accommodation,
required of the Executive hereunder for a period of six (6) consecutive months
or for an aggregate period of nine (9) months in any 12-month period. Upon such
termination, all obligations of the Company hereunder shall cease immediately,
except that the Executive shall be entitled to:

           (i) accrued Base Salary through and including the effective date of
the Executive’s termination of employment; and

           (ii) other Employee Benefits to which the Executive is entitled upon
termination of employment in accordance with the terms of the plans and programs
of the Company.

--------------------------------------------------------------------------------




          In the event of any dispute regarding the existence of the Executive’s
incapacity or disability hereunder, the matter shall be resolved by the
determination of a physician selected by the Board. The Executive shall submit
to appropriate medical examinations for purposes of such determination.

          (c) Cause.

          (i) The Company may, at its option, terminate the
Executive’semployment under this Agreement for Cause (as hereinafter defined)
upon written notice to the Executive (the “Cause Notice”). Any such termination
for Cause shall be authorized by the Board. The Cause Notice shall state the
action(s) or inaction(s) giving rise to termination for Cause in reasonable
detail. The Executive shall have five (5) business days after the Cause Notice
is given to cure the particular action(s) or inaction(s), to the extent a cure
is possible. If the Executive so effects a cure to the satisfaction of the
Board, in its good faith discretion, the Cause Notice shall be deemed rescinded
and of no force or effect.

           (ii) As used in this Agreement, the term “Cause” shall mean any one
or more of the following:

           (A) any refusal by the Executive to perform the Executive’s duties
under this Agreement or to perform specific directives of the Board, the
Chairman of the Board or the Chief Executive Officer which are consistent with
the scope and nature of the Executive’s duties and responsibilities as set forth
herein;

           (B) any intentional act of fraud, embezzlement or theft by the
Executive in connection with the Executive’s duties hereunder or in the course
of the Executive’s employment hereunder or any prior employment, or the
Executive’s admission or conviction of a felony or a crime involving moral
turpitude, fraud, embezzlement, theft or misrepresentation;

           (C) any willful malfeasance or willful misconduct of the Executive or
any willful act or omission by the Executive that is materially injurious to the
financial condition or business reputation of the Company or any of its
subsidiaries or affiliates;

           (D) any material violation of a written Company policy by the
Executive or Company has reasonable and good faith belief that a Company policy
has been violated after investigation;

           (E) any material breach by the Executive of this Agreement; or

           (F) any violation of any statutory or common law duty of loyalty to
the Company or any of its subsidiaries.

Notwithstanding the above, the definition of “Cause” in this Section 4(c)(ii)
shall not apply to Executive’s refusal to perform any specific action that would
be unlawful.

--------------------------------------------------------------------------------




           (iii) The exercise of the right of the Company to terminate this
Agreement pursuant to this Section 4(c) shall not abrogate the rights or
remedies of the Company in respect of the breach giving rise to such
termination.

           (iv) If the Company terminates the Executive’s employment for Cause,
all obligations of the Company hereunder shall cease, except that the Executive
shall be entitled to the payments and benefits specified in Sections 4(b)(i) and
4(b)(ii) hereof.

          (d) Termination Without Cause; Termination for Good Reason by
Executive.

          (i) The Company may, at its option, terminate the Executive’s
employment under this Agreement upon written notice to the Executive for a
reason other than a reason set forth in Section 4(a), 4(b) or 4(c). Any such
termination shall be authorized by the Board. If the Company terminates the
Executive’s employment for any such reason, all obligations of the Company
hereunder shall cease immediately, except that the Executive shall be entitled
to:

                    (A) the payments and benefits specified in Sections 4(b)(i)
and 4(b)(ii);

                    (B) the continuation of payment of amounts equal to the Base
Salary that otherwise would have been payable hereunder had the Executive’s
employment hereunder not been terminated pursuant to this Section 4(d) for a
period of 12 months from the date of termination; and

                    (C) retain any vested and unexercised Options for a period
of ninety (90) days following the date of termination.

Notwithstanding Section 4(d)(i)(B), the amounts payable to the Executive under
such Section 4(d)(i)(B) shall be reduced by the amount of salary, bonus or other
compensation which the Executive receives from a subsequent employer or other
employment or engagement during the period of time that amounts are payable to
the Executive under such Section 4(d)(i)(B).


The Company shall have no obligation to provide the payments or benefits in
Section 4(d)(i) in the event Executive breaches the provisions of Sections 6, 7,
or 8.



          (ii) The Executive may, at Executive’s option, terminate the
Executive’s employment under this Agreement upon written notice to the Company
for Good Reason. If the Executive terminates employment for Good Reason, all
obligations of the Company hereunder shall cease immediately, except that the
Executive shall be entitled to receive the payments and benefits specified in
Section 4(d)(i)(A) above and, provided that the Executive executes a mutual
release and non-disparagement agreement, in form and substance reasonably
satisfactory to the Company, the payments and benefits set forth in Sections
4(d)(i)(B) and (C) above, in each case on the terms and conditions set forth
therein. For purposes hereof, the term “Good Reason” shall mean the occurrence
of any of the following without Executive’s express written consent that is not
cured by the Company within thirty (30) days following the Company’s receipt of
written notice from the Executive describing the event constituting Good Reason:
(A) a reduction

--------------------------------------------------------------------------------




in Executive’s Base Salary by more than fifteen 15%; or (B) Executive is
required to relocate outside of Chicago.

Notwithstanding the forgoing, the amounts payable to the Executive under such
Section 4(d)(ii) shall be reduced by the amount of salary, bonus or other
compensation which the Executive receives from a subsequent employer during the
period of time that amounts are payable to the Executive under such Section
4(d)(ii).

The Company shall have no obligation to provide the payments or benefits in
Section 4(d)(ii) in the event Executive breaches the provisions of Sections 6,
7, or 8.



          (e) Voluntary Termination. Upon 60 days prior written notice to the
Company (or such shorter period as may be permitted by the Board), the Executive
may voluntarily terminate the Executives employment with the Company for any
reason. If the Executive voluntarily terminates the Executive’s employment
pursuant to this Section 4(e), all obligations of the Company hereunder shall
cease immediately, except that the Executive shall be entitled to the payments
specified in Sections 4(b)(i) and 4(b)(ii) hereof and shall be entitled to
retain any vested and unexercised Options for a period of ninety (90) days
following the date of resignation.

          (f) Removal from any Boards and Position. If the Executive's
employment is terminated for any reason under this Agreement, he shall be deemed
to resign (i) if a member, from the Board or board of directors of any
subsidiary of the Company or any other board to which he has been appointed or
nominated by or on behalf of the Company and (ii) from any position with the
Company or any subsidiary of the Company, including, but not limited to, as an
officer of the Company and any of its subsidiaries.

          5. Federal and State Withholding. The Company shall deduct from the
amounts payable to the Executive pursuant to this Agreement the amount of all
required federal, state and local withholding taxes in accordance with the
Executive’s Form W-4 on file with the Company, and all applicable federal
employment taxes.

          6. Noncompetition; Nonsolicitation.

          (a) General. The Executive acknowledges that in the course of the
Executive’s employment with the Company the Executive has and will become
familiar with trade secrets and other confidential information concerning the
Company and its subsidiaries and that the Executive’s services will be of
special, unique and extraordinary value to the Company and its subsidiaries.

          (b) Non-competition. The Executive agrees that during the period of
the Executive’s employment with the Company, and the period, if any, during
which the Executive is receiving payments from the Company pursuant to Section
4(d) (the “Non-competition Period”) the Executive shall not in any manner,
directly or indirectly, through any person firm or corporation, alone or as a
member of a partnership or as an officer, director, stockholder, investor or
employee of or consultant to any other corporation or enterprise or otherwise,
engage or be engaged, or assist any other person, firm, corporation or
enterprise in engaging or being engaged in operating retail jewelry stores in
North America.

          (c) Non-solicitation or Hire. During the Employment Period and for a
period of twelve (12) months following the termination of the Executive's
employment for any

--------------------------------------------------------------------------------




reason, the Executive shall not directly or indirectly, (a) solicit or attempt
to solicit or induce any supplier to the Company or any subsidiary to terminate,
reduce or alter negatively its relationship with the Company or any subsidiary
or in any manner interfere with any agreement or contract between the Company or
any subsidiary and such supplier or (b) solicit or attempt to solicit or induce
any employee of the Company or any of its subsidiaries or any person who was an
employee of the Company or any of its subsidiaries during the twelve (12) month
period immediately prior to the date the Executive's employment terminates (a
“Former Employee”) to terminate such employee's employment relationship with the
Protected Parties (as defined below) in order, in either case, to enter into a
similar relationship with the Executive, or any other person or entity or hire
any employee of the Company or any of its subsidiaries or any Former Employee on
Executive's own behalf or on behalf of any other person or entity.

          (d) Property. The Executive acknowledges that all originals and copies
of materials, records and documents generated by him or coming into his
possession during his employment by the Company or its subsidiaries are the sole
property of the Company and its subsidiaries (“Company Property”). During the
Employment Period, and at all times thereafter, the Executive shall not remove,
or cause to be removed, from the premises of the Company or its subsidiaries,
copies of any record, file, memorandum, document, computer related information
or equipment, or any other item relating to the business of the Company or its
subsidiaries, except in furtherance of his duties under the Agreement. When the
Executive's employment with the Company terminates, or upon request of the
Company at any time, the Executive shall promptly deliver to the Company all
copies of Company Property in his possession or control.

          (e) Reformation. If, at any time of enforcement of this Section 6, a
court or an arbitrator holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court or arbitrator shall be allowed to revise the restrictions contained
herein to cover the maximum period, scope and area permitted by law.

          7. Confidentiality.

          (a) During the course of the Executive's employment by the Company,
the Executive has had and will have access to certain trade secrets and
confidential information relating to the Company and its subsidiaries (the
“Protected Parties”) which is not readily available from sources outside the
Company. The confidential and proprietary information and trade secrets of the
Protected Parties are among their most valuable assets, including but not
limited to, their customer, supplier and vendor lists, databases, competitive
strategies, computer programs, frameworks, or models, their marketing programs,
their sales, financial, marketing, training and technical information, their
product development (and proprietary product data) and any other information,
whether communicated orally, electronically, in writing or in other tangible
forms concerning how the Protected Parties create, develop, acquire or maintain
their products and marketing plans, target their potential customers and operate
their retail and other businesses. The Protected Parties invested, and continue
to invest, considerable amounts of time and money in their process, technology,
know-how, obtaining and developing the goodwill of their customers, their other
external relationships, their data systems and data bases, and all the
information described above (hereinafter collectively referred to as
“Confidential Information”), and any misappropriation or unauthorized disclosure
of Confidential Information in any form would irreparably harm the Protected
Parties. The Executive acknowledges that such Confidential Information
constitutes valuable, highly confidential, special and unique property of the
Protected Parties. The Executive shall hold in a fiduciary capacity for the
benefit of the

--------------------------------------------------------------------------------



Protected Parties all Confidential Information relating to the Protected Parties
and their businesses, which shall have been obtained or prepared by the
Executive during the Executive's employment by the Company or its subsidiaries
and which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement or
acts of third parties in violation of similar agreements with the Company).
Except as required by law or an order of a court or governmental agency with
jurisdiction, the Executive shall not, during the period the Executive is
employed by the Company or its subsidiaries or at any time thereafter, disclose
any Confidential Information, directly or indirectly, to any person or entity
for any reason or purpose whatsoever, nor shall the Executive use any
Confidential Information in any way, except in the course of the Executive's
employment with, and for the benefit of, the Protected Parties or to enforce any
rights or defend any claims hereunder or under any other agreement to which the
Executive is a party, provided that such disclosure is relevant to the
enforcement of such rights or defense of such claims and is only disclosed in
the formal proceedings related thereto provided that the Executive must give the
Company prior written notice and an opportunity to obtain a protective order.
The Executive shall take all reasonable steps to safeguard the Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft. The Executive understands and agrees that the Executive shall acquire no
rights to any such Confidential Information.

          (b) All files, records, documents, drawings, specifications, data,
computer programs, evaluation mechanisms and analytics and similar items
relating thereto or to the Business, as well as all customer lists, specific
customer information, compilations of product research and marketing techniques
of the Company and its subsidiaries, whether prepared by the Executive or
otherwise coming into the Executive's possession, shall remain the exclusive
property of the Company and its subsidiaries, and the Executive shall not remove
any such items from the premises of the Company and its subsidiaries, except in
furtherance of the Executive's duties hereunder.

          (c) As requested by the Company and at the Company's expense, from
time to time and upon the termination of the Executive's employment with the
Company for any reason, the Executive will promptly deliver to the Company and
its subsidiaries all copies and embodiments, in whatever form, of all
Confidential Information in the Executive's possession or within his control
(including, but not limited to, memoranda, records, notes, plans, photographs,
manuals, notebooks, documentation, program listings, flow charts, magnetic
media, disks, diskettes, tapes and all other materials containing any
Confidential Information) irrespective of the location or form of such material.
If requested by the Company, the Executive will provide the Company with written
confirmation that all such materials have been delivered to the Company as
provided herein.

          8. Inventions. The Executive hereby assigns to the Company the
Executive’s entire right, title and interest in and to all discoveries and
improvements, patentable or otherwise, trade secrets and ideas, writings and
copyrightable material, which may be conceived by the Executive or developed or
acquired by the Executive during the Employment Period, which may pertain
directly or indirectly to the business of the Company or any of its
subsidiaries. The Executive agrees to disclose fully all such developments to
the Company upon its request, which disclosure shall be made in writing promptly
following any such request. The Executive shall, upon the Company’s request,
execute, acknowledge and deliver to the Company all instruments and do all other
acts which are necessary or desirable to enable the Company or any of its
subsidiaries to file and prosecute applications for, and to acquire, maintain
and enforce, all patents, trademarks and copyrights in all countries. In
accordance with the Illinois Employee Patent Act, 765 ILCS 1060, the Executive
is hereby notified by the Company, and understands,

--------------------------------------------------------------------------------




that the foregoing provisions do not apply to an invention for which no
equipment, supplies, facilities or trade secret information of the Company was
used and which was developed entirely on the Executive’s own time, unless (i)
the invention relates (A) to the business of the Company or (B) to the Company’s
actual or demonstrably anticipated research and development, or (ii) the
invention results from any work performed by the Executive for the Company.

          9. Enforcement. The parties hereto agree that the Company and its
subsidiaries would be damaged irreparably in the event that any provision of
Section 6, 7 or 8 of this Agreement were not performed in accordance with its
terms or were otherwise breached and that money damages would be an inadequate
remedy for any such nonperformance or breach. Accordingly, the Company and its
successors and permitted assigns shall be entitled, in addition to other rights
and remedies existing in their favor, to an injunction or injunctions to prevent
any breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security). The
Executive agrees that the Executive will submit to the personal jurisdiction of
the courts of the State of Illinois in any action by the Company to enforce an
arbitration award against the Executive or to obtain interim injunctive or other
relief pending an arbitration decision.

          10. Representations. The Executive represents and warrants to the
Company that (a) the execution, delivery and performance of this Agreement by
the Executive does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which the Executive is a party or by which the Executive is bound, (b) the
Executive is not a party to or bound by any employment agreement, noncompetition
agreement or confidentiality agreement with any other person or entity which
would prevent him from entering into and fully performing his duties,
responsibilities and obligations under this Agreement or would otherwise limit
the manner in which he may perform such duties, responsibilities and
obligations, and (c) upon the execution and delivery of this Agreement by the
Company, this Agreement shall be the valid and binding obligation of the
Executive, enforceable in accordance with its terms.

          11. Survival. Sections 6, 7, 8, 9 and 12 of this Agreement shall
survive and continue in full force and effect in accordance with their
respective terms, notwithstanding any termination of the Employment Period.

          12. Arbitration. Except as otherwise set forth in Section 9 hereof,
any dispute or controversy between the Company and the Executive, whether
arising out of or relating to this Agreement, the breach of this Agreement,
Executive’s employment with the Company or otherwise, shall be settled by
arbitration in Chicago, Illinois administered by the American Arbitration
Association, with any such dispute or controversy being so administered in
accordance with its Commercial Rules then in effect, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall have the authority to award any remedy or relief
that a court of competent jurisdiction could order or grant, including, without
limitation, the issuance of an injunction. However, either party may, without
inconsistency with this arbitration provision, apply to any court having
jurisdiction over such dispute or controversy and seek interim provisional,
injunctive or other equitable relief until the arbitration award is rendered or
the controversy is otherwise resolved. Except as necessary in court proceedings
to enforce this arbitration provision or an award rendered hereunder, or to
obtain interim relief, neither a party nor an arbitrator may disclose the
existence, content or results of any arbitration hereunder without the prior
written consent of the Company and the Executive. The Company and the Executive
acknowledge that this Agreement evidences a transaction involving interstate
commerce. Notwithstanding any choice of law provision included

--------------------------------------------------------------------------------




in this Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this arbitration provision.

          13. Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed given when (a)
delivered personally or by overnight courier to the following address of the
other party hereto (or such other address for such party as shall be specified
by notice given pursuant to this Section) or (b) sent by facsimile to the
following facsimile number of the other party hereto (or such other facsimile
number for such party as shall be specified by notice given pursuant to this
Section), with the confirmatory copy delivered by overnight courier to the
address of such party pursuant to this Section 13:

If to the Company, to:



Whitehall Jewelers, Inc.
125 S. Wacker Drive
Suite 2600
Chicago, IL 60606
Attn: General Counsel

If to the Executive:

Peter Michielutti
4081 Sunnyside Rd
Edina, Mn 55424



          14. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement or the validity, legality or enforceability of such provision in any
other jurisdiction, but this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.



          15. Release. Notwithstanding any other provision of this Agreement to
the contrary, Executive acknowledges and agrees that any and all payments to
which Executive is entitled under Section 4(d)(i)(B) which are described as
being subject to this Section 15 are conditioned upon and subject to Executive’s
execution of, and not having revoked within any applicable revocation period, a
general release and wavier in such reasonable and customary form as shall be
prepared by the Company, of all claims Executive may have against the Company
and its directors, officers, subsidiaries and affiliates, except as to (i)
matters covered by provisions of this Agreement that expressly survive
termination of this Agreement and (ii) rights to which Executive is entitled by
virtue of Executive’s participation in the employee benefit plans, policies and
arrangements of the Company.

          16. Entire Agreement. This Agreement constitutes the entire agreement
and understanding between the parties with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related in any manner to the subject matter hereof.

--------------------------------------------------------------------------------




          17. Successors and Assigns. This Agreement shall be enforceable by the
Executive and the Executive’s heirs, executors, administrators and legal
representatives, and by the Company and its successors and assigns.

          18. Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Illinois
without regard to principles of conflict of laws.

          19. Amendment and Waiver. The provisions of this Agreement may be
amended or waived only by the written agreement of the Company and the
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.



          20. Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.





          21. Code Section 409A. It is intended that any amounts payable under
this Agreement and the Company’s and the Executive’s exercise of authority or
discretion hereunder shall comply with Section 409A of the Code (including the
Treasury regulations and other published guidance relating thereto) so as to not
subject the Executive to the payment of any interest of additional tax imposed
under Section 409A of the Code. To the extent any amount payable under this
Agreement would trigger the additional tax imposed by Code Section 409A, this
Agreement shall be modified to avoid such additional tax.





          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.



          WHITEHALL JEWELERS, INC.               By:
/s/ Michael Don
        Title:   President                 PETER MICHIELUTTI                 /s/
Peter Michielutti       

--------------------------------------------------------------------------------